Citation Nr: 0030986	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-04 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of surgery for a left knee injury, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an effective date for a 70 percent rating 
for post-traumatic stress disorder (PTSD), prior to January 
5, 2000.  

3.  Entitlement an effective date prior to January 5, 2000 
for a total rating based on individual unemployability due to 
service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The veteran had active service from August 1968 to August 
1971 and from August 1973 to September 1976.  

This matter comes before the Board of Veteran's Appeals 
(Board) from decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.  


FINDINGS OF FACT

1.  The service-connected left knee disorder is manifested by 
full extension and flexion to 90 degrees as well as swelling 
and significant intrajoint pathology but no clinical evidence 
of locking or instability.  

2.  The claim for an increased rating for service-connected 
PTSD was received on April 6, 1998 but entitlement to a 70 
percent rating was not ascertainable prior to January 5, 
2000.  

3.  The veteran did not meet the schedular criteria for a 
total rating prior to January 5, 2000.  


CONCLUSIONS OF LAW

1.  An evaluation of 20 percent, but no more, for 
postoperative residuals of surgery for a left knee injury is 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.41, 4.45, 4.59, 
Diagnostic Code 5258 (2000).  

2.  An effective date prior to January 5, 2000 for a 70 
percent rating for PTSD is not warranted.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400 (2000). 

3.  An effective date prior to January 5, 2000 for total 
rating based on individual unemployability due to service-
connected disabilities is not warranted.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Left Knee Disorder

On VA examination in 1977 the veteran had full left knee 
extension but flexion was limited to 95 degrees due to pain.  
There was slight left knee enlargement but no swelling, 
redness or warmth.  There was a 7-1/2 inch well healed surgical 
scar on the medial aspect of the knee and a 5-inch well 
healed surgical scar on the lateral aspect.  An X-ray 
revealed a metal staple in the medial condyle of the left 
femor and a staple in the medial condyle of the left tibia, 
as well as some irregularity of the lateral left tibial 
condyle, consistent with residua from trauma.  

On VA examination in August 1996 the veteran complained of 
joint aching and occasional swelling, especially after 
prolonged weight bearing.  He reported doing a lot of welding 
and having had episodes of locking.  He complained of a 
sensation of giving way.  He walked with a slight limp and 
with the aid of a cane.  On examination there was no soft 
tissue swelling or increased heat but there was some 
hypertrophy of the tibial plateaus, more prominent laterally 
than medially.  Extension was to zero degrees and flexion was 
to 125 degrees.  He was able to squat to nearly full range 
but favored the left knee.  There was no ligament laxity and 
patella-grinding test was negative.  Apley's compression and 
restriction tests were positive.  The left knee was 1/4 inch 
larger in circumference but the thighs and calves were of 
equal circumference.  The diagnosis was postoperative status 
left knee meniscectomies with well-healed scars but with 
persistent subjective complaints and ongoing osteoarthritis.  
A June 1996 left knee X-ray revealed the surgical staples and 
moderate hypertrophic degenerative changes of the articular 
surface and margins of the lateral tibial plateau and the 
lateral tibial spine.  There were multiple small 
heterotrophic ossifications in the lateral and medial 
collateral ligaments.  

On VA examination in May 1997 the veteran complaint of early 
morning left knee soreness and stiffness.  He reported that 
prolonged standing caused soreness and prolonged sitting 
caused stiffness.  He took arthritic medication four times 
daily.  He complained of occasional locking of the left knee 
after prolonged sitting.  His part-time work as a welder 
aggravated his symptoms.  He walked with a slight limp.  He 
could squat to about halfway but in doing so he shifted his 
weight to his right knee.  On examination he had slight 
hypertrophy of the lateral tibial plateau.  Circumferences of 
the thighs and calves was equal, and thigh musculature was 
well developed.  The left knee was 1/2 inch larger in 
circumference than the right.  There was knobbiness of the 
left lateral tibial plateau.  There was no soft tissue 
swelling or increased heat and no crepitus.  Left knee 
extension was to zero degrees and flexion was to 120 degrees.  
McMurray's sign was negative and there was no ligament 
laxity.  Patellar grinding test was negative.  Apley's 
restriction and compression tests were positive on the left 
and negative on the right.  The diagnosis was postoperative 
status left knee arthrotomy for repair of torn cartilages and 
ligaments in 1976 with well healed scars, subjective 
complaints and objective evidence of osteoarthritis.  Left 
knee X-rays revealed deformity of the lateral tibial plateau 
from prior fracture and considerable degenerative changes of 
the lateral joint compartment.  There were multiple small 
osseous densities adjacent to the lateral femoral condyle, 
compatible with old trauma, and there were surgical staples.  
There was narrowing of the medial joint compartment with mild 
associated degenerative changes.  There was some bony 
irregularity superimposed on the lateral tibial spine.  

On VA examination in May 1998 it was reported that the 
veteran had been unemployed since December 1997 and was now 
undergoing vocational rehabilitation because he was trained 
as a welder but was unable to continue welding because his 
left knee disorder prevented him from assuming the different 
positions required.  He had no pain except after prolonged 
walking or squatting, and in the morning.  His knee seldom 
locked, only about 4 or 5 times monthly, but it gave way 
about 3 times monthly.  He took Tylenol 3 to 4 times daily 
for left knee pain.  On examination the left knee was 3.5 
centimeters larger in circumference than the right.  There 
was a mild deformity of that knee.  There was no grinding on 
movement but there was mild tenderness to palpation and mild 
swelling.  There was no ligament instability.  Extension was 
to zero degrees and flexion was to 90 degrees with pain 
through and at the end of motion.  He was unable to squat due 
to left knee pain.  X-rays revealed a residual deformity from 
a prior lateral tibial plateau fracture and surgical staples.  
Osteochondroma formations were projected adjacent to the 
medial and lateral epicondyle.  There was moderate spurring 
of the lateral femoral epicondyle and mild spur formations of 
the medial and lateral tibial spines and the inferior surface 
of the lateral femoral condyle, near the midline.  There was 
an osteochondroma posterior to the tibial plateau.  The joint 
spaces appeared to be preserved.  There was no joint 
effusion.  The diagnosis, after examination and X-rays, was 
post surgical, post-traumatic and degenerative changes of the 
left knee.  

On file is an undated statement from a physician stating that 
the veteran had impairment in his ability to walk due to 
arthritis of both knees and the handicap was expected to last 
indefinitely.  

A June 1999 VA outpatient treatment (VAOPT) record reflects 
that an examination revealed 1+ crepitus of each knee and 
mild joint atrophy.  Left knee X-rays reportedly revealed 
severe traumatic arthritis of the left knee.  No surgery was 
recommended at that time but it was indicated that the 
veteran might need a new hip and knee fusion in the future.  

Law and Regulations

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require that the entire 
recorded history be reviewed with an emphasis on the effects 
of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  Not all disabilities will 
show all the findings specified in the rating criteria but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.  Consideration may not be given to 
factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  
The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

While previously rated 10 percent under DC 5257 for recurrent 
subluxation, lateral instability, or other impairment, the 10 
percent rating is currently assigned under 38 C.F.R. § 4.71a, 
DC 5010 for traumatic arthritis which is rated as 
degenerative arthritis.  Under 38 C.F.R. § 4.71(a) DC 5003, 
if degenerative arthritis is established by X-rays, 
compensation may be awarded under three circumstances: (1) 
when limitation of motion meets the schedular criteria for 
the joint(s) affected and is objectively confirmed, such as 
by swelling, muscle spasm, or satisfactory evidence of 
painful motion; (2) when objectively confirmed limitation of 
motion is not sufficient to warrant a compensable schedular 
evaluation, 10 percent is assigned for each major joint or 
minor joint group affected; (3) when there is no limitation 
of motion, 10 or 20 percent will be assigned depending on the 
degree of incapacity, if there is X-ray evidence of 2 or more 
major joints or minor joint groups.  Hicks v. Brown, 8 Vet. 
App. 417, 420 (1995).  

In Johnson v. Brown, 9 Vet. App. 7, 11 (1996) it was held 
that a rating for subluxation of a knee under 38 C.F.R. 
§ 4.71a, DC 5257 was not "predicated on loss of range of 
motion, and thus [38 C.F.R.] §§ 4.40 and 4.45, with respect 
to pain, do not apply."  

Under 38 C.F.R. § 4.40 and § 4.45 functional impairment from 
pain or weakness, with actual pathology, is not "subsumed" 
in ratings based solely on limited motion and a higher rating 
than actually demonstrated by limitation of motion alone, 
even if the limited motion is compensable, is not a form of 
prohibited pyramiding under 38 C.F.R. § 4.14 (2000).  Thus, 
there may be additional limitation of motion from pain or on 
repeated use of the joint.  DeLuca v. Brown, 8 Vet. App. 202, 
206-08 (1995).  With joint pathology painful motion is a 
disability factor, with behavioral changes on testing being 
corroborating evidence thereof, and warrants at least the 
minimum rating.  38 C.F.R. § 4.59.  

38 C.F.R. § 4.71a, DC 5003 provides for rating of arthritis 
of the knee on the basis of limitation of motion and not 
instability; whereas, DC 5257 provides for rating of 
instability of a knee without consideration of limitation of 
motion.  Thus, separate ratings for arthritis of a knee, when 
there is actual limitation of motion, and for instability of 
the knee may be assigned without pyramiding, which is 
prohibited by 38 C.F.R. § 4.14.  VAOGCPREC 23-97.  

However, VAOGCPREC 9-98 held knee instability may be rated 
under DC 5257 even if a compensable rating is not warranted 
for arthritis based on X-ray findings and limitation of 
motion under DC 5260 or DC 5261 but the arthritis must at 
least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  Thus, a 
compensable degree of limited motion under DCs 5260 and 5261 
need not be shown; rather, a compensable rating may be 
granted, in addition to a rating for instability under DC 
5257, if there is X-ray evidence of arthritis and also 
painful motion under 38 C.F.R. § 4.59.  

Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  Evaluations for limitation of flexion of a knee are 
assigned as follows: flexion limited to 60 degrees is zero 
percent; flexion limited to 45 degrees is 10 percent; flexion 
limited to 30 degrees is 20 percent; and flexion limited to 
15 degrees is 30 percent.  38 C.F.R. § 4.71a, DC 5260.  
Evaluations for limitation of extension of the knee are 
assigned as follows: extension limited to five degrees is 
zero percent; extension limited to ten degrees is ten 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. 38 C.F.R. § 4.71a, DC 
5261.  

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 10 percent evaluation may be 
assigned where the disability is slight; a 20 percent 
evaluation will be assigned for moderate disability; and 30 
percent for severe disability.  38 C.F.R. 38 C.F.R. § 4.71a, 
DC 5257.  

Symptomatic residuals of removal of a semilunar cartilage 
warrants a 10 percent rating.  38 C.F.R. 38 C.F.R. § 4.71a, 
DC 5259.  A dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint 
warrants a 20 percent rating.  38 C.F.R. 38 C.F.R. § 4.71a, 
DC 5258.  

Analysis

The veteran has documented arthritic changes in the left knee 
following surgery on ligaments and cartilage.  However, he 
has full extension of that knee and a noncompensable degree 
of limitation of flexion.  While he complains of giving-way 
of that knee, there is no clinically documented laxity of his 
ligaments.  In this regard, he does not now and has never 
used a knee brace.  There are also no documented episodes nor 
clinical evidence of locking.  

Nevertheless, the extensive radiologically documented changes 
within the veteran's left knee are consistent with his 
limping and use of a cane as an ambulatory aid.  These 
changes are also consistent with his complaints of stiffness 
and in inability to fully squat.  Moreover, he has swelling 
of that knee and the arthritic changes have recently been 
described as severe and there is also some radiological 
evidence of compartment narrowing.  

Overall, in the judgment of the Board, and with resolution of 
doubt in favor of the veteran, the left knee disability more 
closely approximates a 20 percent rating under DC 5258.  
However, the disorder is not shown to be of such severity as 
to more closely approximate a higher rating under any other 
applicable DC.  

II.  An effective date for a 70 percent rating for PTSD prior 
to January 5, 2000

The veteran's claim for an increased rating for his service-
connected PTSD and left knee disorders was received on April 
6, 1998.  An earlier October 1997 claim for an increased 
rating for the left knee disorder was denied by a January 
1998 rating action which, after notification, the veteran did 
not appeal.  There were no prior claims for an increased 
rating for his service-connected PTSD except for a June 1996 
claim for increase which was granted by an October 1997 
rating action, increasing the rating from 10 percent to 50 
percent, effective the date of receipt of that claim on June 
25, 1996.  No appeal was taken from that rating decision.  

The veteran underwent VA hospitalization in February 1998 for 
sleep apnea.  

On VA psychiatric examination in June 1998 the veteran 
indicated that he was getting along better.  He was receiving 
psychiatric treatment and taking psychotropic medication.  He 
still became depressed and had nightmares but was learning to 
live with it.  He indicated that he had been laid off from 
the Post Office in January 1998 for being late.  He was 
receiving vocational rehabilitation.  He had been married for 
10 years.  He complained of trouble sleeping which he 
indicated was because he could not breathe.  His thought 
processes were normal and there were no delusional or 
hallucinatory elements.  His mood was depressed and his 
sensorium was intact.  He was competent.  The diagnosis was 
PTSD with depression.  His global assessment of functioning 
was 45.  

A July 29, 1999 statement from a VA physician indicates that 
the veteran had severe PTSD, a depressive disorder not 
otherwise specified, and polysubstance dependence (in 
sustained full remission).  He had been receiving psychiatric 
care at the Atlanta VAMC at the PTSD Clinical Team since 
1996.  He continued with follow-up for his psychotropic 
medication regimen and participated in PTSD group therapy 
sessions on an as needed basis.  

In a January 5, 2000 statement of a VA Rehabilitation 
Counselor it was noted that in March 1998 it had been 
determined that the veteran was entitled to Chapter 31, 
Vocational Rehabilitation benefits.  He had been referred for 
refresher training and certification in several areas of 
welding.  The employment goal was that of bench welder - 
certified, to accommodate his orthopedic limitation and 
requirement for semi-sedentary work.  He successfully 
completed the refresher training and industry certification.  
Job placement activities were begun and he obtained at least 
two welding jobs but each job was terminated because of low 
productivity and performance problems.  In December 1998 the 
counselor had contacted the veteran's VA physician about the 
visible side-effects of psychotropic medication and the 
physician had then set restrictions on the veteran's driving 
distance and driving in heavy traffic and limited him to work 
in a low stress environment.  

It was noted that in March 1999, after several problems with 
performance and job termination, the veteran's work skills 
were again evaluated and it was determined that these skills 
had regressed because he quickly became fatigued and lost 
concentration.  He also had uncontrolled hand tremors.  It 
was determined that the veteran's current welding skill was 
not acceptable for competitive employment.  The veteran 
remained insistent in his desire to return to work.  A new 
plan of services was developed to provide an extended 
evaluation which began with working at Goodwill Industries in 
August 1999 and terminated in October 1999.  Generally, 
despite his left knee disorder he was able to cope with 
sedentary work but his PTSD presented on a number of 
occasions.  Ultimately, it had been reported that he 
demonstrated behaviors seriously impacting his ability to 
maintain competitive employment.  This included difficulty 
getting along with supervisors, inability to effectively 
communicate when he had a problem or when a supervisor 
attempted to discuss issues with him, and difficulty 
accepting that he had a supervisor.  

In a November 1999 follow-up with his VA counselor, the 
veteran reaffirmed his desire to work but admitted difficulty 
controlling his emotions, particularly around supervisors.  
He indicated that he had similar problems with his family and 
relatives.  He accepted, reluctantly, the finding that he 
could not presently be considered feasible for services 
because there was no reasonable expectation of any benefit 
from rehabilitation in the form of a return to a competitive 
labor market.  After the extended evaluation was completed, 
the decision of non-feasibility was communicated to the 
veteran.  

Law and Regulations

The effective date of an increased rating is the date of 
ascertainable increase or date of receipt of claim, which 
ever is later, under 38 U.S.C.A. § 5110(a) and 38 C.F.R. 
§ 3.400(o)(1); unless the ascertainable increase precedes 
receipt of the claim, in which case the effective date is the 
date of ascertainable increase if the claim is received 
within one year thereof under 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2).  Harper v. Brown, 10 Vet. App. 125, 126 
(1997).  

As noted in Harper, Id., 38 U.S.C.A. § 5110(b)(2) (West 1991) 
and 38 C.F.R. § 3.400(o)(2) are applicable only where the 
increase precedes the claim and are not applicable when a 
claim is filed and the increase in disability is subsequently 
ascertainable (as in Harper when the claim was filed first 
and increase was ascertained during subsequent VA 
hospitalization) (or when the ascertainable increase predates 
the receipt of claim by more than one year).  

In other words, the proper analysis is determining the 
earliest date that an increased rating was 'ascertainable' 
with the meaning of 38 U.S.C.A. § 5110(b)(2) and if 
ascertainable on a date within one year before receipt of the 
claim for such increase, the effective date should be the 
date of ascertainable increase, otherwise the proper 
effective date is the date of receipt of claim.  Hazan v. 
Gober, 10 Vet. App. 511 (1997).  



Analysis

Although the veteran lost his job with the Post Office in 
either December 1997 or January 1998, he did not file a claim 
for an increased rating for his service-connected left knee 
disorder and PTSD until April 6, 1998, which it is alleged is 
the proper effective date for the 70 percent rating for PTSD.  
However, the evidence also indicates that he lost that job 
due to being late for work and not as a direct result of his 
service-connected PTSD.  

Under 38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders, (2000) which became effective November 7, 1996, 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships warrants a 70 percent 
rating.   

The severity of the service-connected PTSD was not shown to 
be of such a degree as to warrant a 70 percent rating until 
the report of a VA rehabiliation counselor on January 5, 
2000.  Thus, this is the date of the ascertainable increase 
and this increase followed the receipt of the April 1998 
claim.  Accordingly, under the law and regulations cited 
above, the proper effective date is the date as of which it 
became ascertainable that a 70 percent rating was warranted 
which is the January 5, 2000 report of a VA rehabiliation 
counselor.  

III.  An effective date prior to January 5, 2000 for a Total 
Rating

A total rating for compensation may be assigned where the 
schedular rating is less than total when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2000).  
Disabilities resulting from a common etiology or from a 
single accident are considered one disability.  Id. 

Analysis

The veteran's only service-connected disorders are the left 
knee disorder, rated 10 percent disabling, and the service-
connected PTSD, rated 70 percent disabling.  He first became 
entitled to a 70 percent rating on January 5, 2000, as 
described above.  

Because the veteran first met the schedular requirements for 
a total rating on January 5, 2000, this is the earliest date 
that a total rating may be assigned, even though the claim 
for the increased rating was received more than one year 
prior thereto, on April 6, 1998.  

In sum, the date of ascertainable increase followed the date 
of receipt of the claim.  Consequently, the date of 
ascertainable increase on January 5, 2000 is the earliest 
effective date for a total rating.  Moreover, an effective 
date may not be set prior to the time when the veteran first 
met all of the requirements for a total rating.  

The Board has considered all potentially applicable 
provisions, whether or not they have been raised by the 
veteran or his representative, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board 
finds no provision upon which to assign an earlier effective 
date.  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claims, except 
as to the claim for an increased rating, and, thus, there is 
no doubt to be resolved in favor of the veteran.  


ORDER

A 20 percent raitng for postoperative residuals of surgery 
for a left knee injury is granted, subject to applicable laws 
and regulations governing the award of monetary benefits.  

The claim for an earlier effective date for a 70 percent 
rating for PTSD is denied.  

The claim for an earlier effective date for a total rating 
based on individual unemployability due to service-connected 
disabilities is denied. 



___________________________
JOHN FUSSELL
Acting Veterans Law Judge
Board of Veterans' Appeals

 
- 2 -


- 1 -


